PeaesoN, C. J.
The dividing line between a tenant and a cropper is indistinct, and in many cases hard to rnn.
In Rogers v. Haywood, at this term, we hold that when the crop is to le the property of the owner of the land, that fixes the character of cropper, and not of tenant, upon the man who is to do the work. According to that principle, the contract in our case was not an executed one, so as to make a term of years, and vest in Taylor an estate, and a right to bring ejectment, or an action for land and damages, under C. C. P., but was an executory contract, by which Neal employed Taylor to work the]land, and was to allow him, as wages, all he could make over two bales of cotton, which the land was to draw, and one bale to pay for provisions, &e., furnished, and one bale to secure the necessary work upon the fencing and ditches. Taylor, it seems, was a poor man, and Neal intended to “keep the reins in his own hands.” We think his Honor erred in holding that Taylor was a tenant, and not a cropper. This is the second ruling of his Honor, as set out in the case, but we dispose of it in the first instance, because it materially-affects his ruling upon the other issue.
We have this case: Neal, at the request of Taylor, says to Odom]& Co., “ Taylor is working for me, the crop he makes is mine, but I am to allow him all that is over two bales, &c.,” (as set out above). “ I will see that you are paid out of his part of the crop, for any provisions yon may furnish him, to enable him to make the crop.” To this Odom & Co. assent, and furnish provisions in pursuance thereto. His Honor was of opinion that this is a promise to answer for the debt or default of an other, and must be in writing under the statute. We take a different view of the matter, and consider its legal effect to be, a verbal order by Taylor or Neal, to pay Odom & *390Co. for the provisions that might be furnished, out of Taylor’s part of the crop. This order is accepted by Neal, all of the parties being present, and it is afterwards acted on, Odom & Co. looking to Neal as the acceptor of a verbal order in their favor.
This was all fair and above board, and no statute was required to prevent fraud and perjury. Taylor, as a cropper, had no right to any part of the crop, until it was delivered to him by Neal, after deducting rent, &e., yet Taylor was obliged to have something to live on, while he was working for Neal. So the understanding between Neal, Taylor and Odom & Co., was exactly what might have been expected under the circumstances, which establish the relation of a cropper, and there was no more use for it to be in writing, than for any other verbal arrangement, which the interest and convenience of parties induce them to make, without taking the trouble to draw writings.
Error. Judgment reversed, and judgment for plaintiff according to agreement in- the case sent as part of the record.
Pee Cueiam.
Judgment accordingly.